Title: From John Adams to Boston Patriot, 2 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, May 2, 1809.
				
				THE message mentioned in my last letter, was in these words:Gentlemen of the Senate,The proposition of a fresh negociation with France,
in consequence of advances made by the French government, has excited so general an attention and so much
conversation, as to have given occasion to many manifestations of the public opinion, from which it appears to
me, that a new modification of the embassy will give more
general satisfaction to the legislature and to the nation,
and perhaps better answer the purposes we have in view.
It is on this supposition, and with this expectation, that
I now nominate Oliver Ellsworth, Esq. Chief Justice of
the United States, Patrick Henry, Esq. late Governor of
Virginia, and William Vans Murray, Esq. our Minister
Resident at the Hague, to be Envoys Extraordinary and
Ministers Plenipotentiary to the French Republic, with
full powers to discuss and settle by a treaty all controversies between the United States and France. It is not intended that the two former of these gentlemen shall embark for Europe, until they shall have received from the
Executive Directory assurances signified by their Secretary of foreign relations, that they shall be received in character, that they shall enjoy all the prerogatives attached to
that character by the law of nations, and that a minister
or ministers of equal powers shall be appointed and commissioned to treat with them.
John Adams.Feb. 25, 1799.To these nominations the Senate advised and consented,
and commissions were prepared. My friend, Mr. Henry
declined, on account of his age, and Governor Davie, of
North-Carolina, was appointed in his place. During all
this transaction, no motion was made in Senate, to
pass a resolution that a mission to France was inexpedient.
With the despatches from Talleyrand before his eyes, I
believe no member of the Senate would have been willing
to record his name in favor of such a resolution, among
the yeas and nays. The deputation of Senators made no
remonstrances to me against the mission, or the diplomatic
communications on which it was founded, but only against
the missionary, Mr. Murray.
I sent an invitation to the heads of departments to assemble in my chamber, to consult upon the instructions
to be given to our envoys. They all met me accordingly,
and in several long evenings entered into a very serious
and deliberate discussion of every article that was to be
demanded and insisted on in the proposed treaty. They
were all unanimously agreed upon to my entire satisfaction,
and reduced to writing. I committed them to the secretary of state, to be reduced into proper form, to have a
fair copy made and transmitted to me, for revision, correction or signature, as there might be occasion.
The yellow fever was expected, and we wert all obliged
to fly for our lives: myself and all my family to Quincy,
and the heads of departments, with the public offices, to
Trenton.
I had repeatedly endeavored to impress upon the mind
of the secretary of state, the necessity of transmitting to
me as soon as possible, his draught of the instructions, that they might be finished and signed, and every thing
prepared for the departure of the envoys. I waited with
much concern, expecting from day to day to receive the
instructions; but no instructions appeared. At length,
instead of them, I received a letter signed by all five of
the heads of departments, earnestly entreating me to suspend the mission!
I was astonished at this unexpected, this obstinate and
persevering opposition to a measure, that appeared so clearly to me to be so essential to the peace and prosperity of
the nation, and the honor of the government, at home
and abroad. I was not a little surprised at the unanimity
of the heads of departments, for two of them had always
appeared moderate and candid in relation to this mission.
My instantaneous determination was to go to Trenton,
meet the gentlemen face to face, to confer with them
coolly on the subject, and convince them, or be convinced by them, if I could. On my way, I called upon
Chief Justice Ellsworth, at his seat in Windsor, and had
a conversation of perhaps two hours with him. He was
perfectly candid. Whatever should be the determination,
he was ready at an hour’s warning to comply. If it was
thought best to embark immediately, he was ready. If
it was judged more expedient to postpone it for a little
time, though that might subject him to a winter voyage,
that danger had no weight with him. If it was concluded
to defer it till the spring, he was willing to wait. In this
disposition I took leave of him. He gave me no intimation that he had any thought of a journey to Trenton. I
lodged at Hartford, not yet purified of the yellow fever,
and there I caught something very like it, or at least almost as bad, a most violent cold, attended with a constant
fever, which rendered me for six weeks more fit for a
chamber and bed of sickness, than for uncomfortable
journeys, or much labor of the head or hands. However,
I would not consent to be retarded on my journey, and
reached Trenton, where Mr. Hamilton had arrived a few
hours before me. Governor Davie had been there some
time. Ill as I was, I sent for the heads of departments. Four of them were there. The attorney general was
gone to Virginia. Many days were employed in conferences with them, sometimes at my own apartments, and
sometimes at their offices.
The inhabitants of Trenton had been wrought up to
a pitch of political enthusiasm that surprised me. The
universal opinion appeared to be, that the first arrivals
from Europe would bring the glorious news, that Louis
the Eighteenth was restored to the throne of France, and
reigning triumphantly at Versailles. Suwarrow, at the
head of his victorious Russian army, was to have marched
from Italy to Paris, on one side, and Prince Charles, at
the head of an Austrian army, was to have marched from
Germany to Paris on the other, and detachments from
both armies were to march down to Havre, to receive
the king, who was to be brought over by a British fleet
and escorted with flying colours to Versailles. I could
scarcely believe my own senses when I heard such reveries.—Yet the heads of departments appeared to believe them,
and urge them as decisive arguments for suspending the
embarkation of our envoys till the spring. In vain did I
urge the immense distances the two imperial armies had
to march, the great number of towns and cities in the
route of both, in positions chosen with great skill, fortified
with exquisite art, defended by vast trains of heavy ordnance, garrisoned by numerous troops of soldiers perfectly disciplined, and animated with all the obstinacy and
ardor of the revolutionary spirit. In vain did I alledge
the military maxim, which would certainly govern both
Prince Charles and Suwarrow, that is, never to leave a fortified city in the rear of your army, in possession of your enemy. That the siege of one town would consume the
whole season.—That neither the Russians nor Austrians
were probably provided with the mortars and heavy cannon necessary for sieges.—Nothing would do—Louis
XVIII. must be upon the throne of France.—Well, suppose he is, what harm will there be in embarking our envoys? They will congratulate his Majesty, and if his
Majesty cannot receive them under their credentials to the French Republic, he will be glad to see them in his
kingdom, and assure them of his royal protection till they
can write home for fresh commissions, and such shall be
ready for them at a minute’s warning. In vain did I
urge the entire change of property in France, and the
necessity the present possessors were under to defend
themselves at every sacrifice and every risque. Mr. Ellsworth had arrived in two or three days after me. I invited him and Governor Davie to dine with me alone,
that we might converse with entire freedom. At table,
Mr. Ellsworth expressed an opinion somewhat similar to
that of the heads of departments and the public opinion
of Trenton. Is it possible, Chief Justice, said I, that you
can seriously believe that the Bourbons are or will be
soon restored to the throne of France? Why, said Mr.
Ellsworth, smiling, it looks a good deal so. I should not
be afraid to stake my life upon it, that they will not be
restored in seven years, if they ever are, was my reply.
And then I entered into a long detail of my reasons for
this opinion. They would be too tedious to enumerate
here, and time has superceded the necessity of them.
The result of the conversation was, that Mr. Davie
was decidedly for embarking immediately, as he always
had been from his first arrival, and Mr. Ellsworth declared himself satisfied and willing to embark as soon as I
pleased.
Mr. Hamilton, who had been some time in town and
had visited me several times, came at last to remonstrate
against the mission to France. I received him with great
civility, as I always had done from my first knowledge of
him. I was fortunately in a very happy temper and very
good humor. He went over the whole ground of the
victories of Suwarrow and Prince Charles, and the inflexible determination of the two imperial courts, in concert
with G. Britain, to restore the house of Bourbon to
their kingdom. That there was no doubt the enterprise
was already accomplished, or at least it would be, before
the end of the campaign. That Mr. Pitt was determined
to restore the Bourbons. That the confidence of the nation in Mr. Pitt was unbounded. That the nation was
never so united, and determined to support Mr. Pitt and
his resolution to restore the monarchy of France.—His
eloquence and vehemence wrought the little man up to a
degree of heat and effervescence like that which Gen.
Knox used to describe of his conduct in the battle of Monmouth, and which General Lee used to call his paroxysms
of bravery, but which he said would never be of any service to his country. I answered him in general, as I had
answered the heads of departments and Judge Ellsworth—but to no purpose. He repeated over and over again the
unalterable resolution of Mr. Pitt and the two imperial
courts, the invincible heroism os Suwarrow and Prince
Charles, and the unbounded confidence of the British
empire in Mr. Pitt, with such agitation and violent action,
that I really pitied him, instead of being displeased. I only added, that I differed with him in opinion on every
point, and that instead of restoring the Bourbons, it
would not be long before England would make peace.
I treated him throughout with great mildness and civility;
but after he took leave, I could not help reflecting in my
own mind on the total ignorance he had betrayed of every thing in Europe, in France, England, and elsewhere.
Instead of that unbounded confidence in Mr. Pitt, I knew
that the nation had been long working up almost to a
ripeness for rebellion against Mr. Pitt, for continuing the
war. Accordingly it was not long before Mr. Pitt was
obliged to resign, peace at Amiens was made, and Napoleon acknowledged. Mr. Hamilton in his most famous
pamphlet, has hinted at this conversation, and squinted at
my simplicity for expecting peace.
Upon the whole, I directed the instructions to be prepared, the heads of departments were assembled, and the
instructions deliberately considered, paragraph by paragraph, and unanimously approved by me and by them.
Indeed there had never been any difference of opinion
among us on any article of the instructions.
The instructions were presented to the envoys, and
they requested to embark in the United States frigate as soon as possible.—For some cause or other in the state of
the ship, they landed in Spain, and went by land from
Corunna to Paris on the same route which Mr. Dana and
I had travelled twenty years before, that is, in 1780. Before their arrival, a revolution had occurred, and the
Consular government succeeded the Directory.Had Mr. Murray’s nomination been approved, he
would probably have finished the business long before,
and obtained compensation for all spoliations.
				
					John Adams.
				
				